Citation Nr: 1546800	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In February 2009, the Veteran testified before a Decision Review Officer (DRO), at the RO (DRO hearing). A transcript of that hearing has been associated with the claims file.

The Veteran did not report for a scheduled January 2010 Board hearing, and has not offered an explanation for his absence at the hearing or requested that the hearing be rescheduled. Accordingly, the Board finds that the hearing request is withdrawn.

In November 2012, the Board remanded additional claims for service connection for a lumbar spine disability, a headache disability, a vision disorder, and memory loss to the Agency of Original Jurisdiction (AOJ) for development. In a June 2013 rating decision, the AOJ granted service connection for a lumbar spine disability, a vision disorder, and migraine headaches. In an October 2013 rating decision, the AOJ granted service connection for residuals of a traumatic brain injury to include memory loss. In an October 2014 decision, the Board denied the Veteran's additional claim for service connection for an inner ear disorder. Accordingly, those issues are no longer before the Board.

The Veteran initially filed a single claim for service connection for hearing loss which VA has developed as a claim for service connection for bilateral hearing loss. The Board is separating the claims for right ear hearing loss and left ear hearing loss so that they may be adjudicated individually. 




FINDINGS OF FACT

1. The Veteran experienced chronic left ear hearing loss symptomatology during service, continuous left ear hearing loss symptomatology since discharge from service, and currently has left ear hearing loss to a disabling degree for VA disability compensation purposes. 

2. The Veteran's right ear hearing loss disorder did not have onset in service or within one year of service, and was not caused by or otherwise related to the Veteran's active military service.
 

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim for hearing loss was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report and opinion are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an April 2011 Remand, the Board directed the AOJ to obtain all outstanding records in the possession of the Social Security Administration, and provide a VA audiology examination to determine the nature and etiology of the Veteran's hearing loss disorder. In an October 2014 Remand, the Board directed the AOJ to obtain an additional VA medical opinion regarding the etiology of the Veteran's claimed hearing loss disorder. The AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303(a), 3.304. In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 38 C.F.R. 
§ 3.303(b) applies to the Veteran's claim for service connection for sensorineural hearing loss. Similarly, service connection will be presumed if this "chronic disease" manifested to a compensable degree within the first post-service year. See 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). The threshold for normal hearing is from zero to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

The Board finds the Veteran's current left ear hearing loss is related to service.

The record does not contain a service entrance examination report. The service treatment records contain notations regarding headache and eye disorder symptomatology following a 1983 incident involving an exploding gasoline tank, but contain no notation indicating treatment or diagnosis for hearing loss disorder symptomatology during service. On the Veteran's June 1985 discharge examination report, a service examiner noted right ear puretone thresholds as being 15 decibels (dB) at 500 Hertz (HZ), 5 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, 15dB at 4000 Hz, and 20 dB at 6000 Hz for the right ear; and left ear puretone thresholds as being 10 dB at 500 Hz, 10 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, 25 dB at 4000 Hz and 10 dB at 6000 Hz.

In his August 2007 claim for benefits, the Veteran reported experiencing hearing loss beginning in November 1983. 

In an October 2007 statement, the Veteran stated that, in November 1983, he was using an oxyacetylene torch when it struck a gas tank, causing an explosion. The Veteran indicated experiencing left ear hearing loss since the explosion.

At a February 2009 DRO hearing, the Veteran's representative suggested that the Veteran might have experienced hearing loss in both ears during service. However, upon questioning, the Veteran reported experiencing only left ear hearing loss due to service.

In a February 2013 VA audiology examination report, the Veteran reported experiencing hearing loss since the 1983 explosion which caused burns on the left side of his body. After an examination, the VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss in both ears, with all but one puretone threshold readings exceeding 25 Hz at the required frequencies. After reviewing the claims file, the examiner reported that there was no information regarding the Veteran's hearing sensitivity at service entrance. The examiner also stated that the Veteran's puretone thresholds noted on the June 1985 discharge examination were normal bilaterally. The examiner opined that it was less likely than not that the Veteran's current sensorineural hearing loss was related to service or any incident of service, to include the 1983 explosion.

In a February 2015 VA medical opinion, a VA examiner reported reviewing the claims file. The examiner stated that, in the June 1985 service discharge examination report, the Veteran had normal hearing. The examiner indicated that the hearing test provided in June 1985 was the objective standard for noise injury and, because the Veteran's hearing was normal at that time, there was no evidence that the Veteran's in-service noise exposure caused a permanent noise injury affecting hearing sensitivity. She opined that it was less likely than not that the Veteran's current sensorineural hearing loss was related to service or any incident of service, to include the 1983 explosion.

The Board finds that the criteria for a grant of service connection for left ear hearing loss have been met. As the record does not contain a copy of a service entrance medical examination report, the Veteran is presumed to have had normal hearing in both ears upon his entry into service. See 38 U.S.C.A. § 1111 (West 2014) (indicating that, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). On the June 1985 discharge examination report, a service examiner noted left ear puretone thresholds of 25 dB at 3000 Hz and 25 dB at 4000 Hz. In the February 2013 VA audiology examination report and February 2015 VA medical opinion, the respective VA examiners stated that this report indicated that the Veteran's hearing was normal at discharge. In the Hensley case, the Court found that puretone threshold levels in excess of 20 dB indicate some degree of hearing loss. Hensley, 5 Vet. App. at 157. As the Board must utilize the Court's definition of hearing loss in evaluating the Veteran's claim and the Veteran demonstrated higher frequency hearing loss above 20 dB in the left ear at discharge, the Board finds that the VA examiners' opinions regarding the etiology of the Veteran's left ear hearing loss lack probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise is not probative).

The Veteran has offered credible lay testimony, indicating that he experienced chronic in-service left ear hearing loss symptomatology since the November 1983 gas tank explosion. The June 1985 service discharge examination report indicates that the Veteran was experiencing higher frequency hearing loss in his left ear at discharge. The Veteran has offered credible lay testimony indicating continuous left ear hearing loss symptomatology since his discharge from service. In the February 2013 VA audiology examination report, the VA examiner diagnosed the Veteran as having left ear hearing loss to a disabling degree for VA disability compensation purposes under 38 C.F.R. § 3.385. Service connection is warranted for left ear hearing loss as a chronic disease under 38 C.F.R. § 3.303(b).

The Board finds that the criteria for a grant of service connection for right ear hearing loss have not been met. In his lay testimony and statements, the Veteran repeatedly indicated that the explosion caused hearing loss in his left ear. The Veteran has not offered lay evidence indicating that he experienced chronic or continuous right hearing loss either during or after service. The Veteran also has not presented evidence indicating that he experienced right ear hearing loss to a compensable degree within a year of service discharge. On the Veteran's June 1985 discharge examination report, a service examiner noted right ear puretone thresholds were less than 20 dB at all frequencies under 6000 Hz. Such readings do not indicate the existence of hearing loss under the definition provided by the Court in Hensley. In the February 2013 VA audiology examination report and February 2015 VA medical opinion, the respective VA examiners stated that the Veteran had normal hearing in the right ear at discharge and that the Veteran's current right ear hearing loss was not related to service. In the February 2015 VA medical opinion, the examiner stated that, considering the June 1985 right ear hearing loss findings, there was no evidence that the Veteran's in-service noise exposure caused a permanent noise injury affecting right ear hearing sensitivity. Therefore, the Board finds that the Veteran's right ear hearing loss disorder did not have onset in service or within one year of service, and was not caused by or otherwise related to the Veteran's active military service.

For the reasons stated above, the Board finds that the criteria for service connection for left ear hearing loss have been met. As the preponderance of the evidence weighs against the Veteran's claim for right ear hearing loss, that claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching that particular conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against that particular claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.










ORDER

Service connection for left ear hearing loss is granted.

Service connection for right hearing loss is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


